Order entered July 23, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00853-CV

           CRAIG S. PITTMAN AND KELLY KONCAK PITTMAN, Appellant

                                               V.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-00396

                                            ORDER
       Before the Court is appellants’ motion for extension of time to file their notice of appeal.

The Court GRANTS the motion. Appellants’ June 30, 2014 notice of appeal shall be treated as

timely filed for jurisdictional purposes.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE